internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no director lmsb cto tam-106199-06 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend ---------------------------------------------- ----------------------------------------- --------------------------- ---------------- -------------------- date taxpayer taxpayer-fsc distribution agreement taxable year1 taxable year2 amounta amountb amountc amountd amounte ---------------------------------------------- ------------------------------------------------- --------------------------------------------------- ---------------------------------------- --------------------------------------------- ------------------------------- ------- ------- ---- ----- ----- ----- ----- tam-106199-06 issues whether a portion of taxpayer’s income from its sales of products to foreign distribution subsidiaries is properly allocable within the meaning of sec_941 to foreign economic processes fep performed by the subsidiaries with respect to their resales of the same products to unrelated customers whether sec_941 refers only to the fep specified in sec_942 and or refers generally to all distribution activities when determining foreign sale and leasing income fsli as a subset of foreign_trade_income fti pursuant to sec_941 whether directly allocable expenses are deducted from foreign_trading_gross_receipts ftgr under sec_941 in the calculation of the fti of which such fsli is a subset or whether sec_941 is otherwise taken into account in the calculation of the fsli subset itself whether the methodology under the sec_861 regulations should be applied when determining the scope of the term directly allocable expense under sec_941 whether the amount of fsli determined under sec_941 can be greater than the amount of fti of which the fsli is a subset whether fsli may be computed based on groups of products or product lines within the meaning of sec_1 a -1 c i conclusions based on the facts of this case a portion of taxpayer’s income from its sales of products to its foreign distribution subsidiaries may be properly allocable within the meaning of sec_941 to fep performed by the subsidiaries with respect to their resales of the same products to unrelated customers sec_941 refers only to the fep specified in sec_942 and factual determinations may be necessary to determine whether certain activities at issue are specified in sec_942 and and the regulations thereunder when determining fsli as a subset of fti pursuant to sec_941 directly allocable expenses are first deducted from ftgr under sec_941 in the calculation of the fti before determining what portion of such computed fti is fsli in addition adjusting the fsli subset of such fti consistently with the principles of sec_941 may be appropriate depending on the method used to determine the subset and the facts of the case tam-106199-06 such adjustment must be consistent with the determination in conclusion below for purposes of determining fti and fsli under sec_941 the term directly allocable expense encompasses all expenses that are generally factually related to the relevant class or grouping of income under the sec_861 regulations no the amount of fsli determined under sec_941 cannot be greater than the amount of fti of which the fsli is a subset we believe that if taxpayer properly follows any and especially any combination of conclusion sec_2 through in calculating fsli taxpayer will conclude that fsli is not the best basis in this case for computing eti exclusions resolution of the grouping issue raised in issue in taxpayer’s favor assuming arguendo that taxpayer can produce fsli computations on a transaction-by-transaction basis would have no impact on that outcome therefore we do not reach the grouping issue facts taxpayer is the domestic parent_corporation of foreign and domestic under the commission agreement taxpayer-fsc was responsible for a background subsidiaries prior to the repeal of the foreign_sales_corporation fsc provisions taxpayer paid commissions to its wholly-owned fsc taxpayer-fsc with respect to taxpayer’s sales of export_property as defined in sec_927 and claimed corresponding fsc commission expense deductions a commission agreement governed that arrangement performing the fep required under sec_924 with respect to taxpayer’s sales of export_property taxpayer and taxpayer-fsc also entered into a subagency agreement under which taxpayer agreed to perform all the fep for which taxpayer- fsc was otherwise responsible under the commission agreement pursuant to the subagency agreement taxpayer-fsc was required to compensate taxpayer for its performance of fep in accordance with temp sec_1 a -1t c ii to summarize taxpayer-fsc agreed to perform fep with respect to taxpayer’s sales and taxpayer simultaneously agreed to perform such fep in taxpayer-fsc’s stead after initially participating in the submission of the request for technical_advice technical_advice_memorandum tam taxpayer formally withdrew from the tam process taxpayer subsequently chose to resume its participation and ultimately participated in every aspect of this tam taxpayer’s arguments as represented in this tam were provided in documents submitted by taxpayer’s representatives in connection with conferences held with taxpayer and its representatives as well as through statements made by taxpayer and its representatives during those conferences taxpayer manufactured qualifying foreign trade property products which it tam-106199-06 b taxpayer’s sales structure under the eti exclusion provisions after the extraterritorial income eti exclusion provisions were enacted in taxpayer ceased paying commissions to taxpayer-fsc instead taxpayer began claiming eti exclusions with respect to sales of qualifying foreign trade property as defined in sec_943 those sales are the subject of this memorandum sold to certain of its foreign subsidiaries distributors pursuant to a distribution agreement pursuant to the distribution agreement the distributors were required to resell distribute service and support products in foreign countries to this end the distribution agreement includes the following passages -------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------------------------------------- ---------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------- for taxable year1 taxpayer-fsc originally filed a form 1120-fsc which reported fsc commissions paid_by taxpayer and taxpayer originally filed a form_1120 claiming deductions for such commissions subsequently taxpayer amended its return to remove the fsc commission deductions and claimed eti exclusions computed with respect to fsli taxpayer-fsc correspondingly amended its return some distributors bought and sold products while others performed warehousing marketing and other activities with respect to such products for simplicity we refer to all such entities collectively as distributors in this memorandum taxpayer also sold products directly to unrelated foreign customers instead of to distributors for resale the request for technical_advice does not mention and this memorandum does not address those sales taxpayer provided a number of sample distribution agreements though they contain some variation all are generally consistent we simplify the issue here by treating all such agreements as containing identical language based on the distribution agreement tam-106199-06 --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------------------------------------------- --------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- ---------------------------------------------------------------------------- ----- -------------- ------------------------------------------------------------------- -------------------------------------------------------------------- --- -------------------------------------------------------------------------------- thus the distribution agreement provides that the purchase_price payable by a distributor to taxpayer for a product must be the unit price established by taxpayer reduced by an applicable discount rate adjusted by taxpayer from time to time for example if the unit price for a particular product was dollar_figure and the discount rate wa sec_2 the distributor was required to pay taxpayer dollar_figure to buy the product that it would then resell for dollar_figure we understand the discount is intended to yield a amounta return on the distributor’s value added costs of reselling products the parties’ joint submission agrees at least for purposes of addressing this narrow legal question that taxpayer bore most or all of the economic risks with respect to the fep performed by the de-risked distributors although the distributors have some discretion in the resale of taxpayer’s products taxpayer makes the critical strategic decisions on trade product research design and development quality control pricing cost budgets manufacturing and marketing strategies therefore taxpayer bears most or all of the economic risks and responsibilities for the overall success of the sales to unrelated foreign customers the amounta return on value added costs of reselling that the distributors earn on resales of products reflects a non-risky return for the distributors’ risk-free activities c taxpayer’s eti exclusion calculations for taxable_year sec_1 and taxpayer had net losses from sales of products ie negative fti in the amounts of dollar_figureamountb million and dollar_figureamountc million respectively during those years taxpayer claimed eti exclusions with respect to its gross_income from sales of products to distributors taxpayer computed eti exclusions using the fsli method under sec_941 the amounts of positive fsli that taxpayer computed corresponding to the dollar_figureamountsb and c losses were dollar_figureamountd and dollar_figureamounte respectively for this purpose taxpayer elected to group its product sales under sec_943 and sec_1 a -1 c i rather than computing we requested but never obtained a copy of this table therefore we were unable to review the table tam-106199-06 eti exclusions on a transaction-by-transaction basis see also s rep no pincite senate report pending the issuance of detailed administrative guidance the cited fsc regulations - including the grouping regulations - apply for purposes of the eti exclusion taxpayer used an economic analysis to determine fsli based on a hypothetical transfer price charged by a hypothetical full-risk distributor this memorandum does not address whether taxpayer’s economic analysis is valid the request for technical_advice specifically reserved that issue for resolution at the examination level under taxpayer’s approach if taxpayer determined a net_loss of dollar_figure in a taxable_year its economic analysis might enable it to determine positive fsli for that year as follows fsli ie selling profit of dollar_figure and manufacturing loss of dollar_figure similarly if taxpayer determined a net profit of dollar_figure in a taxable_year its economic analysis might enable it to determine positive fsli for that year as follows fsli ie selling profit of dollar_figure and manufacturing loss of dollar_figure the purported fsli amount in both scenarios results from the deconstruction of a single economic profit or loss from a single transaction such that taxpayer earns a purported profit on the transaction greater than the actual profit if any law sec_114 provides the eti exclusion under which qualifying fti qfti is excluded from gross_income sec_941 provides in relevant part that qfti from a transaction is a percent of the foreign sale and leasing income the amount of gross_income which if excluded will result in a reduction of the taxable_income of the taxpayer from such transaction equal to the greatest of- derived by the taxpayer from such transaction derived by the taxpayer from the transaction or the taxpayer from the transaction b percent of the foreign_trading_gross_receipts c percent of the foreign_trade_income derived by the methods contained in sec_941 and c are materially similar to the administrative pricing methods under the fsc provisions see sec_925 and a and a the fsli method in sec_941 replaced the non- when congress enacted the eti exclusion provisions it recognized that there would be a gap in time between such enactment and the issuance of detailed administrative guidance and intended that during such gap period the administrative guidance provided under the fsc provisions should be applied to analogous concepts under the eti exclusion provisions senate report pincite tam-106199-06 administrative pricing method under the fsc provisions see sec_925 sec_923 and sec_291 sec_941 defines fsli in relevant part with respect to a transaction as sec_941 provides that fti is the taxable_income attributable to ftgr i are described in paragraph a i or of foreign_trade_income properly allocable to activities which- sec_942 and acting under contract with such taxpayer outside the united_states ii are performed by the taxpayer or any person the activities listed in sec_942 and are commonly known as fep sec_942 and provide in relevant part that fep comprise the following eight foreign activities through solicitation other than advertising negotiation and making_of_a_contract advertising and sales promotion processing of customer orders and arranging for delivery transportation outside the united_states in connection with delivery to the customer the determination and transmittal of a final invoice or statement of account or the receipt of payment and assumption of credit risk ftgr by cost_of_goods_sold expenses definitely related to such gross_receipts and a ratable portion of expenses that are not definitely related to any class_of_gross_income see temp sec_1 a -1t c i and iii c and d describing the calculation of combined taxable_income - the materially similar predecessor of fti under the fsc provisions see also senate report pincite but in the case of fsli a different rule applies sec_941 provides under the eti exclusion provisions fti generally is determined by reducing b only direct expenses taken into account - for purposes of this subsection any expense other than a directly allocable expense shall not be taken into account in computing foreign_trade_income see sec_1 d -1 and e -1 for additional details and guidance regarding fep also we note that the determination of fsli with respect to fep under sec_941 is a concept that is separate and distinct from the threshold fep requirement set forth in sec_942 which generally denies the eti exclusion if the taxpayer fails to perform a specified amount of fep activities the only connection between sec_941 and the fep requirement in sec_942 is that both provisions involve concepts that reference the activities listed as fep in sec_942 the fep requirement in sec_942 is not at issue tam-106199-06 analysis issue whether a portion of taxpayer’s income from its sales of products to distributors is properly allocable within the meaning of sec_941 to fep performed by the distributors with respect to their resales of the same products to unrelated customers sec_941 in relevant part defines fsli with respect to a transaction as the fti properly allocable to fep performed by the taxpayer or any person acting under a contract with such taxpayer outside the united_states this language mirrors the language taxpayer or any person acting under a contract with such taxpayer in sec_942 and c i and the materially similar predecessor fsc language corporation or any person acting under a contract with such corporation in sec_924 and a regarding sec_924 sec_1 d -1 b provides in part that the fep activity must be performed pursuant to a contract for the performance of that activity on behalf of the fsc sec_1 d -1 b further provides that such contract may be an oral or written legal agreement the legislative_history to the eti exclusion provisions provides it is intended that the principles of present-law regulations apply during the gap period for purposes of the foreign economic processes requirement senate report pincite taxpayer and examination agree that the principles of sec_1 d -1 b summarized above apply to the acting under a contract language of sec_942 and c i and by analogy therefore to sec_941 we agree also meaning of sec_941 to fep9 performed by itself10 and the distributors in support of its position taxpayer argues that it bore the economic risks of the fep performed by the distributors thus taxpayer claims that the fep were performed for taxpayer’s economic benefit and therefore should be considered to have been performed on taxpayer’s behalf taxpayer also argues that it contracted with the taxpayer’s position is that a portion of its fti is properly allocable within the we note that as discussed in issue below we believe sec_941 refers only to the eight specified fep activities whereas taxpayer argues that sec_941 refers to all distribution activities whether or not specified for simplicity and brevity we refer only to fep in the discussion of issue as we understand it taxpayer performs little or no fep itself with respect to the distributors’ resales tam-106199-06 distributors to perform the fep on its behalf in accordance with sec_941 and sec_1 d -1 b in this case taxpayer and examination agree that taxpayer bore most or all of the economic risks with respect to the fep performed by the de-risked distributors and that taxpayer bears most or all of the economic risks and responsibilities for the overall profitability of the resales by distributors thus taxpayer indirectly benefited economically from the fep performed by distributors we agree with taxpayer that some of taxpayer’s fti may be considered economically attributable to the distributors’ selling activities accordingly we determine that the distributors performed fep as well as non-fep activities on taxpayer’s behalf in the sense that taxpayer bore the risks and therefore would have received the benefit of risky returns if any the pricing agreement prevented the distributors from receiving the economic benefits attributable to the economic risks borne by taxpayer for any fsli to be present however taxpayer must show not only that the distributors performed fep on its behalf but also that such performance of fep was pursuant to an oral or written contract taxpayer presented a number of contracts in support of its claim that it had one or more written contracts that meet the requirements of sec_941 and sec_1 d -1 b we consider some of those contracts irrelevant to the issue at hand and therefore we do not discuss them in this memorandumdollar_figure but the distribution agreement although it does not directly or explicitly provide that the distributors performed fep on behalf of taxpayer for purposes of sec_941 may be read in combination with other facts such as the pricing agreement and the de-risking of the distributors as describing the on behalf of relationship for example the distribution agreement provides that the distributors will perform all manner of distribution activities with respect to the products resold by distributors that broad range of distribution activities logically includes those activities known as fep the distribution agreement also provides that the distributors will be compensated by taxpayer on a discount basis we know from the submitted facts that the discounts reflect an agreement between taxpayer and the distributors that distributors are guaranteed only a non-risky return on their activities including sales of products reflecting the fact that taxpayer bears the economic risks taken together we believe the facts including language in the distribution agreement constitute the required written or oral contract between taxpayer and the distributors whereby the distributors agreed to among other things perform fep for taxpayer’s economic benefit and therefore on taxpayer’s behalf for example much of the contractual language relied upon by taxpayer addresses compliance with the fep requirement of sec_942 on sales between taxpayer and the distributors such fep requirement and such fep has no relevance to the present issue tam-106199-06 our conclusion that the distributors performed fep on behalf of taxpayer in part because taxpayer bore the economic risk sec_12 of the fep performed by the distributors does not mean that taxpayer has fsli for the taxable years at issue and does not go to the determination of the amount of such fsli if any issue whether sec_941 refers only to the fep specified in sec_942 and or refers to all distribution activities sec_941 provides in part that fsli includes foreign_trade_income properly allocable to activities which- i are described in paragraph a i or of sec_942 and ii are performed outside the united_states we interpret this provision to mean that fsli is the fti economically attributable only to the fep activities named in sec_942 the list of fep in sec_942 is specific and finite fsli is the fti economically attributable to the fep activities specified in sec_942 and and further defined in sec_1 d -1 and e -1 it may be necessary to determine whether certain activities at issue are specified in sec_942 and taxpayer asserts that the reference to fep activities in sec_941 refers generally to all distribution activities similar to the specified fep regardless of whether they are specifically mentioned in the statute taxpayer asserts that the phrases described in as used in sec_941 and such as as used in the corresponding legislative history13 prove that the reference to fep activities in sec_941 is intended merely to provide examples of distribution activities and therefore refers to all distribution activities taxpayer argues further that had the drafters of the eti exclusion provisions intended to limit the activities to the fep activities specified in sec_942 and the statute would have more explicitly referenced only those activities we disagree with taxpayer’s assertions taxpayer assumes that the phrase described in in sec_941 must mean similar to this assumption i sec_12 we state no opinion as to whether economic attribution of the return to fep is relevant for purposes of interpreting and applying sec_942 and c i and d a and a when defining foreign sale and leasing income the senate report provides for example a distribution company's profit from the sale of qualifying foreign trade property that is associated with sales activities such as solicitation or negotiation of the sale advertising processing customer orders and arranging for delivery transportation outside of the united_states and other enumerated activities would constitute foreign sale and leasing income senate report pincite emphasis added tam-106199-06 unfounded the word described is used elsewhere in the eti exclusion provisions to mean named or listed or specified for example sec_942 provides the term ‘total direct costs’ means with respect to any transaction the total direct costs incurred by the taxpayer attributable to activities described in paragraph performed at any location by the taxpayer or any person acting under a contract with such taxpayer emphasis added in turn sec_942 provides the activities described in this paragraph are any of the following with respect to qualifying foreign trade property emphasis added that section then lists five fep activities in other words the fep provisions internally use the phrase described in to mean listed below this mirrors the materially similar predecessor language in sec_924 and e of the fsc provisions and the regulations thereunder which interpret sec_924 and e as referring only to the eight identified fep activities rather than all distribution activities interpretation of sec_941 the senate report provides that taxpayer is also incorrect when it asserts that the legislative_history supports its ’foreign sale and leasing income’ is the amount of the taxpayer's foreign_trade_income with respect to a transaction that is properly allocable to activities that constitute foreign economic processes as described above senate report pincite emphasis added the senate report identifies fep activities as including only those activities specified in the statute the foreign economic processes requirement is satisfied if the taxpayer or any person acting under a contract with the taxpayer participates outside of the united_states in the solicitation other than advertising negotiation or making of the contract relating to such transaction and incurs a specified amount of foreign direct costs attributable to the transaction for this purpose foreign direct costs include only those costs incurred in the following categories of activities advertising and sales promotion the processing of customer orders and the arranging for delivery transportation outside of the united_states in connection with delivery to the customer the tam-106199-06 determination and transmittal of a final invoice or statement of account or the receipt of payment and the assumption of credit risk id pincite footnote omitted example that illustrates the computation of fsli under sec_941 provides the senate report contains other language that supports our interpretation an foreign sale and leasing income is defined as an amount of foreign_trade_income that is properly allocable to certain specified foreign activities assume for purposes of this example that dollar_figure is properly allocable to such foreign activities eg solicitation negotiation advertising foreign transportation and other enumerated sales-like activities and therefore is considered to be foreign sale and leasing income id pincite emphasis added in short far from supporting taxpayer’s position the senate report defines the relevant activities as fep and then defines fep as the eight activities enumerated in sec_942 and taxpayer also argues that the fsli method is the analogous successor to the fsc non-administrative pricing method and that accordingly sec_941 must be interpreted as referring to all conceivable foreign distribution activities because the fsc non-administrative pricing method does not limit fsc profit to particular distribution activities specifically taxpayer argues that because the fsc non- administrative pricing method was used by foreign distributors and because the fsli method is an analogous method the full range of foreign distribution activities must be taken into account under the fsli method intended sec_941 to achieve with regard to distributors or any other category of taxpayers we do know that the fsli method bears at least one statutory similarity to the fsc non-administrative pricing method mentioned by taxpayer both methods provide a benefit by applying a fraction to some base of income see sec_941 eti exclusion based on of fsli and sec_923 and sec_291 providing that of fsc foreign_trade_income is exempt if all of the fsc’s shareholders are corporations we also believe that as taxpayer points out some taxpayers that used the fsc non-administrative pricing method were taxpayers that bought and resold property as distributors so we acknowledge similarities -- even a historical relationship -- between the two methods methods for example the fsc non-administrative pricing method applied sec_482 we do not know with any reasonable level of certainty exactly what congress but taxpayer fails to recognize the significant differences between the two in short although the fsc non-administrative pricing and fsli methods seem to tam-106199-06 to actual sales where appropriate in contrast the fsli method is presumed to apply an economic analysis to a sale that in some cases such as taxpayer’s is a hypothetical sale involving a hypothetical taxpayerdollar_figure as another example whereas the fsc non-administrative pricing method did not have special rules for taking into account fewer than all expenses the fsli method requires that only directly allocable expenses be taken into account yet another material difference between the two methods is that the fsc non-administrative pricing method did not focus only on the portion of a manufacturer’s profit attributable to fep as the fsli method does be related historically they are materially different methods and are not analogous within the meaning of the senate report senate report pincite the fsli method is perhaps best described as a hybrid of the fsc combined taxable_income method and non-administrative pricing method of sec_925 and respectively modified by entirely new elements such as the special rule in sec_941 requiring that only directly allocable expenses be taken into account we deduce from this fact that the intent of the drafters was not to precisely re-create the fsc non-administrative pricing method in the form of the fsli method as demonstrated above the fsli method is materially different from the fsc non-administrative pricing method especially as applied by taxpayer eg to a hypothetical sale by a hypothetical taxpayer determined using economic principles but not sec_482 itself therefore it would be inappropriate for us to disregard the plain language of sec_941 and interpret the provision as referring to all distribution activities we have no reason to believe sec_941 fails to reflect the intent of the drafters and taxpayer has presented no evidence to that effect in light of the usage of the phrase described in with respect to fep activities in the eti exclusion provisions to mean specified in light of similar corresponding prior usage in the fsc provisions considering the overall context of the provision considering analysis of the language in the senate report and considering analysis of the non-administrative pricing method under the fsc provisions we believe the phrase described in as used in sec_941 refers only to the eight fep activities listed in sec_942 and dollar_figure activities listed in sec_942 and because fsli is the part of fti that is properly allocable to the fep activities listed in sec_942 and fsli is a subset of fti taxpayer’s economic analysis in support of its fsli computation we conclude that fsli includes fti properly allocable only to the specific as we understand it taxpayer acknowledges that it does not apply sec_482 only some of the principles under sec_482 we also note that taxpayer’s strained logic regarding the relevance of the choice of the word described by the drafters proves too much under taxpayer’s reasoning its own interpretation of sec_941 would be supported only if the drafters had used a construction such as all distribution activities rather than the activities described in construction actually adopted tam-106199-06 inappropriately takes into account activities that do not constitute fep therefore taxpayer incorrectly calculated fsli to the extent it took into account such non-fep activities issue when determining fsli as a subset of fti pursuant to sec_941 whether directly allocable expenses are deducted from ftgr under sec_941 in the calculation of the fti of which such fsli is a subset or whether sec_941 is otherwise taken into account in the calculation of the fsli subset itself sec_941 subject_to sec_941 and the calculation of the fsli subset of such fti under sec_941 we discuss the two calculations separately and in sequence transaction that is properly allocable to fep sec_941 provides that for purposes of determining fsli only directly allocable expenses are taken into account in calculating fti sec_941 provides that the fsli of a transaction is the fti from the this issue involves two disputed calculations - the calculation of fti under for purposes of this subsection any expense other than a directly allocable expense shall not be taken into account in computing foreign_trade_income we conclude based on the plain language of sec_941 that to properly calculate fsli under sub sec_941 fti must first be computed without regard to expenses that are not directly allocable expenses within the meaning of sec_941 in other words directly allocable expenses but not other expenses are deducted from ftgr when computing fti under sec_941 to read this provision differently would ignore the language of the statute as well as other straightforward descriptions of the rule in the senate report see eg senate report pincite example illustrating the computation of fti before the computation of fsli for purposes of sec_941 taxpayer asserts that footnote in the senate report supports its position that expenses other than directly allocable expenses are disregarded in the fsli calculation but not in the fti calculation the footnote provides because foreign sale and leasing income only takes into account direct expenses it is appropriate to take into account only such expenses for purposes of this calculation id pincite taxpayer’s interpretation of the footnote is inconsistent with the plain language of the statute in contrast we see the footnote as perfectly consistent with the plain language of the statute that is because only directly allocable expenses are tam-106199-06 regarded when computing fti and because fsli is a subset of fti the footnote correctly describes fsli as taking into account only directly allocable expenses finally though it is consistent with the plain language of the statute and our position we observe that the footnote is nonetheless inapposite to the present issue because the purpose of the footnote is to explain the gross-up for disallowed expenses only after fti and fsli have been computed the footnote does not address the mechanics of computing the fsli and fti that underlie the gross-up but taxpayer incorrectly cites it for that purpose we agree with taxpayer that an economic analysis may be used to determine the portion of fti of a transaction that is properly allocable to fep in order to determine fslidollar_figure in this case taxpayer apparently determined fsli by determining returns for purportedly comparable full-risk distributors taxpayer claims that to compute fsli based on its economic analysis while remaining consistent with sec_941 and c b taxpayer must gross up the amount determined under its analysis by expenses not directly allocable or must reduce the amount by directly allocable expenses depending on the particular method in contrast examination suggests that the expense rules under sec_941 apply only when determining fti not the fsli subset of that fti we agree with examination that under a literal reading of sec_941 and sec_941 the special rule for expenses applies only to the initial calculation of fti however such interpretation could result in a mathematical mismatch of fti and the fsli subset depending on the facts of the case if a taxpayer’s economic analysis determines the fsli subset based on comparables that take into account all expenses or no expenses instead of only directly allocable expenses it could be appropriate to adjust the result to reflect the rule_of sec_941 that only directly allocable expenses must be taken into account because we have not had the opportunity to review taxpayer’s economic analysis and expense adjustment we cannot opine on whether taxpayer’s approach is acceptable but we acknowledge the possibility of a situation where an adjustment to reflect the rule_of sec_941 in the calculation of the fsli subset is necessary in order to align mathematically and conceptually the fsli amount with the fti amount of which it is a subset and which also must reflect the rule_of sec_941 in accordance with our determination above consider the following example taxpayer computes fti of dollar_figure by properly taking into account only directly allocable expenses using an economic analysis and comparables taxpayer determines a gross return to its fep activities of dollar_figure such gross amount takes into account no expenses other than the cost_of_goods_sold it would be inappropriate for taxpayer to claim the entire dollar_figure as fsli because that amount is artificially inflated by the failure to account for directly allocable expenses conversely assume that the dollar_figure return takes into account all expenses rather than only directly allocable expenses it would be inappropriate for taxpayer to claim only the as mentioned above we do not opine on whether taxpayer’s particular economic analysis is valid tam-106199-06 dollar_figure as fsli in both scenarios assuming the economic analysis is acceptable an adjustment to the dollar_figure amount would be necessary to determine the actual fsli subset of fti and avoid the use of an incorrect fsli amount in light of the status of fsli as a subset of the fti profit amount computed with regard to sec_941 to summarize sec_941 always applies when computing fti for purposes of sec_941 when computing the fsli subset of that fti under sec_941 if the taxpayer uses an economic analysis that is inconsistent with sec_941 an adjustment to that fsli consistent with sec_941 would be appropriate such adjustment must be consistent with our determination regarding issue issue whether the methodology under the sec_861 regulations should be applied when determining the scope of the term directly allocable expense under sec_941 a background the issue here is the meaning of the term directly allocable expense in sec_941 which provides b only direct expenses taken into account - for purposes of this subsection any expense other than a directly allocable expense shall not be taken into account in computing foreign_trade_income neither sec_941 through nor the senate report provides a definition of the phrase directly allocable a primary source of guidance is an example illustrating the fsli provisions that was included in the senate report the example is set forth in relevant part as follows xyz corporation a u s_corporation manufactures property that is sold to unrelated customers for use outside of the united_states xyz corporation satisfies the foreign economic processes requirement through conducting activities such as solicitation negotiation transportation and other sales-related activities outside of the united_states with respect to its transactions during the year qualifying foreign trade property was sold for gross_proceeds totaling dollar_figure the cost of this qualifying foreign trade property was dollar_figure xyz corporation incurred dollar_figure of costs that are directly related to the sale and distribution of qualifying foreign trade property tam-106199-06 senate report pincite although the example does not explain what is meant by the phrase costs that are directly related to it later refers to these costs as direct expense the example continues as follows xyz corporation paid dollar_figure of income_tax to a foreign jurisdiction related to the sale and distribution of the qualifying foreign trade property xyz corporation also generated gross_income of dollar_figure gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure and direct expenses of dollar_figure that relate to the manufacture and sale of products other than qualifying foreign trade property id the example does not state what costs are included in direct expenses the example continues as follows xyz corporation also incurred dollar_figure of overhead expenses xyz corporation's financial information for the year is summarized as follows total other_property qftp gross_receipts cost_of_goods_sold gross_income direct expenses overhead expenses net_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure foreign foreign dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure id pincite the example does not explain what expenses are included in overhead expenses the example continues as follows illustrated below is the computation of the amount of qualifying foreign_trade_income that is excluded from xyz corporation's gross_income and the amount of related expenses that are disallowed in order to calculate qualifying foreign_trade_income the amount of foreign_trade_income first must be determined foreign_trade_income is the taxable_income determined without regard to the exclusion of qualifying foreign_trade_income attributable to foreign_trading_gross_receipts in this example xyz corporation's foreign_trading_gross_receipts equal dollar_figure this amount of gross_receipts is reduced by the related cost_of_goods_sold the related direct expenses and a portion of the overhead expenses the example assumes that tam-106199-06 apportioning overhead on the basis of gross_income is reasonable in order to arrive at the related taxable_income thus xyz corporation's foreign_trade_income equals dollar_figure calculated as follows foreign_trading_gross_receipts cost_of_goods_sold gross_income direct expenses apportioned overhead expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure foreign_trade_income dollar_figure id pincite emphasis added here the example illustrates that xyz corporation's fti is determined by taking into account all of the expenses attributable to ftgr that it labels direct expenses and overhead expenses which are apportioned on the basis of gross_income the example takes into account all expenses because fti is defined in sec_941 as taxable_income attributable to ftgr the example continues as follows foreign sale and leasing income is defined as an amount of foreign_trade_income calculated taking into account only directly-related expenses that is properly allocable to certain specified foreign activities assume for purposes of this example that of the dollar_figure of foreign_trade_income dollar_figure of gross_income from the sale of qualifying foreign trade property less only the direct expenses of dollar_figure dollar_figure is properly allocable to such foreign activities eg solicitation negotiation advertising foreign transportation and other enumerated sales- like activities and therefore is considered to be foreign sale and leasing income id emphasis added in this part the example calculates fti for purposes of fsli by subtracting from all of its gross_income from the sale of qualifying foreign trade property only those expenses that are directly-related expenses which the example previously and in the next sentence refers to as direct expenses xyz does not subtract its overhead expenses however any costs capitalized under sec_263a including such items as capitalized_interest are taken into account in determining gross_income the example assumes that a part of this net amount is properly allocable to fsli but does not explain how that part was determined the example goes on to determine xyz's taxable_income which requires a gross-up of the amount excluded from gross_income by the expenses that are allocable to this income this gross-up is necessary because those expenses are not deductible for u s federal_income_tax purposes the example points out that if qfti was determined using the fsli method tam-106199-06 of sec_941 the disallowed expenses would include only the appropriate portion of the direct expenses b applicability of the sec_861 regulations under sec_941 in light of the overall background and context of sec_941 we agree with examination and field counsel that congress intended the regulations under sec_861 sec_1_861-8 through and temp sec_1 8t through 861-14t the sec_861 regulations to apply for determining the directly allocable expenses under sec_941 that should be subtracted from gross_income in determining fti for fsli purposes accordingly only directly allocable expenses as determined under the sec_861 regulations should be taken into account for purposes of sec_941 we reach this conclusion primarily because fti is a taxable_income concept sec_114 provides that any deduction of the taxpayer properly apportioned and allocated to the eti derived by the taxpayer from any transaction is to be allocated between the excluded and nonexcluded parts of gross_income and congress intended that the fsc regulations and by extension the sec_861 regulations are to be used in determining fti for purposes of the eti exclusion prior to the issuance of regulations under the eti exclusion when analogous concepts were present the senate report states that the committee recognize that there may be a gap in time between the enactment of the bill and the issuance of detailed administrative guidance it is intended that during this gap period before administrative guidance is issued taxpayers and the internal_revenue_service may apply the principles of present-law regulations and other administrative guidance under sec_921 through to analogous concepts under the bill senate report pincite because administrative guidance has not been issued the fsc regulations at temp sec_1 a -1t c iii c which provide that expenses will be allocated and apportioned under sec_1_861-8 including the other sec_861 regulations referred to above for the purpose of computing combined taxable_income are applicable for purposes of determining fti under the eti exclusion provisions see also temp sec_1 921-3t b regarding the allocation and apportionment of expenses to foreign_trade_income and non-foreign trade income and between exempt_foreign_trade_income and non-exempt foreign_trade_income for fsc purposes dollar_figure c applicability of the sec_861 regulations to other code sections note that foreign_trade_income in the fsc context is a gross_income concept whereas fti in the eti exclusion context is a taxable_income concept see sec_923 and sec_941 respectively tam-106199-06 the phrase directly allocable is used in several other code sections the phrase is not defined in those sections either the legislative_history of some but not all of those sections supports our opinion that the phrase requires application of the sec_861 regulations the clearest example of their applicability is found in sec_864 and which provide in part as follows allocation and apportionment of other expenses - expenses other than interest which are not directly allocable or apportioned to any specific income producing activity shall be allocated and apportioned as if all members of the affiliated_group were a single corporation regulations -the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section including regulations providing- b for direct allocation of interest_expense incurred to carry out an integrated_financial_transaction to any interest or interest-type income derived from such transaction d for direct allocation of interest_expense in the case of indebtedness resulting in a disallowance under sec_246a sec_864 and were enacted as part of the tax_reform_act_of_1986 p l a and was slightly revised in p l sec_1012 technical_and_miscellaneous_revenue_act_of_1988 by the substitution of the word or for and in paragraph e in s rep no pincite the senate_finance_committee clarified that the phrase direct allocation in sec_864 and d and by implication the phrase directly allocable in sec_864 require that a factual relationship must be established between the expense and the income by stating as follows the committee believes that in cases where interest_expense is directly allocable against a certain type of income that expense should reduce that kind of income therefore a rule like that now embodied in sec_1_861-8 see temp sec_1_861-10t that allows taxpayers to trace interest_expense on certain nonrecourse debt to related assets will continue to be warranted in the american_jobs_creation_act_of_2004 p l sec_102 ajca congress enacted sec_199 which provides for a deduction for income attributable to domestic_production activities under sec_199 and d the deduction is limited to a percentage of the lesser_of a the qualified_production_activities_income tam-106199-06 qpai of the taxpayer for the taxable_year or b taxable_income determined without regard to sec_199 for the taxable_year or in the case of an individual adjusted_gross_income as originally enacted in the ajca sec_199 provided that qpai meant domestic_production_gross_receipts dpgr reduced by i the cost_of_goods_sold that are allocable to such receipts ii other deductions expenses or losses directly allocable to such receipts and iii a ratable portion of other deductions expenses and losses that are not directly allocable to such receipts or another class of income emphasis added the gulf_opportunity_zone act of p l sec_403 goza replaced paragraphs ii and iii with the following paragraph ii retroactive to the effective date of the ajca ii other expenses losses or deductions other than deductions allowed under this section which are properly allocable to such receipts emphasis added the ajca provides in sec_199 that the secretary should prescribe rules for the proper allocation of the cost_of_goods_sold expenses losses or deductions for purposes of determining qpai goza added the following sentence to sec_199 such rules rules prescribed by the secretary shall provide for the proper allocation of items whether or not such items are directly allocable to domestic_production_gross_receipts h_r conf_rep no pincite n issued for the ajca provided as follows the secretary shall prescribe rules for the proper allocation of items of income deduction expense and loss for purposes of determining income attributable to domestic_production activities where appropriate such rules shall be similar to and consistent with relevant present-law rules eg sec_263a in determining the cost_of_goods_sold and sec_861 in determining the source of such items other deductions expenses or losses that are directly allocable to such receipts include for example selling and marketing expenses a proper tam-106199-06 share of other deductions expenses and losses that are not directly allocable to such receipts or another class of income include for example general and administrative expenses allocable to selling and marketing expenses emphasis added it is not clear what was intended by the emphasized language but the rest of the quoted language clearly indicates that the phrases directly allocable and properly allocable rely on the concepts of regulations under sec_861 or sec_263a with respect to cost_of_goods_sold as stated no official committee reports were issued for goza also the technical explanation of the revenue provisions of h_r jcx-88-05 did not discuss the change made by goza from directly allocable to properly allocable also as part of the ajca sec_848 congress enacted sec_470 which provides that a tax-exempt loss will not be allowed a tax-exempt loss is the amount by which a the sum of- i the aggregate deductions other than interest directly allocable to a tax-exempt_use_property plus ii the aggregate deductions for interest properly allocable to such property exceed b the aggregate income from such property sec_470 tax-exempt_use_property is generally tangible_property leased to a tax-exempt_entity see sec_470 sec_470 does not define the phrases directly allocable or properly allocable however with respect to the required allocation of deductions the h_r conf_rep no pincite states this provision enacted sec_470 applies to deductions or losses related to a lease to a tax-exempt_entity and the leased property deductions related to a lease of tax-exempt_use_property include depreciation or amortization expense maintenance expense taxes or the cost of acquiring an interest in or lease of property in addition this provision applies to interest that is properly allocable to tax-exempt_use_property including interest on any borrowing by a related_person the proceeds of which were used to acquire an interest in the property whether or not the borrowing is secured_by the leased property or any other_property tam-106199-06 in this report the committee appears to equate the phrase directly allocable to the phrase related to which implies a factual relationship analysis as is required in the regulations under sec_861 in addition the committee indicates that interest will be taken into account or properly allocated to tax-exempt_use_property if the proceeds are used to acquire the property irrespective of whether the borrowing is secured_by the leased property this rule which requires a tracing of the borrowed funds to the acquisition of the property is similar to the rule in temp sec_1_861-10t that provides a special rule for interest that is directly allocable to income generated by property acquired by the borrowed funds however the rule in temp sec_1_861-10t is limited generally to those situations where the debt is nonrecourse d taxpayer’s assertions taxpayer asserts that simply applying the sec_861 regulations without modification will render meaningless the statutory mandate that for purposes of determining fsli only directly allocable expenses should be taken into account in determining fti taxpayer also asserts that applying the sec_861 regulations will require taking into account inappropriate expenses we do not agree with taxpayer’s assertion that applying the sec_861 regulations means that non-directly allocable expenses are necessarily taken into account as support for its position taxpayer points to the fact that in the senate report’s example in determining fti xyz corporation’s gross_income is reduced by overhead expense that is allocated and apportioned under the sec_861 regulations to that gross_income taxpayer asserts that the example illustrates how the sec_861 regulations require that non-directly allocable expenses must be taken into account because in its opinion overhead expenses are clearly non-allocable expenses however that part of the example only illustrates the fti calculation in the non-fsli context and does not illustrate how the sec_861 regulations would be applied to determine a taxpayer’s fti in the fsli context which takes into account only directly allocable expenses pursuant to sec_941 that concept is reflected in the next sentence of the example which provides foreign sale and leasing income is defined as an amount of foreign_trade_income calculated taking into account only directly-related expenses that is properly allocable to certain specified foreign activities senate report pincite it is in this separate calculation that only directly allocable expenses as identified under the sec_861 regulations are to be taken into account taxpayer asserts that the standard established by the service for identifying directly allocable expenses for purposes of sec_965 in notice_2005_64 2005_36_irb_471 should also be applied for identifying directly allocable expenses for purposes of sec_941 we do not think that standard is appropriate its concept of directly allocable expenses is irrelevant for determining directly allocable expenses for tam-106199-06 purposes of the fti under sec_941 because sec_965 was enacted for entirely different purposes in this regard the conference committee stated that t he conferees emphasize that sec_965 is a temporary economic stimulus measure h_r conf_rep no pincite accordingly in our opinion the concept of directly allocable expenses under sec_965 should be interpreted more narrowly than should that concept under sec_941 as part of the ajca sec_422 congress enacted sec_965 which provides that a corporation that is a u s shareholder of a controlled_foreign_corporation may elect for one year an percent dividend received deduction with respect to certain cash dividends it receives from that controlled_foreign_corporation when enacted sec_965 provided that a taxpayer was not allowed to deduct expenses properly allocated and apportioned to the percent portion of the dividend deductible under sec_965 congress revised sec_965 in goza sec_403 by replacing the phrase properly allocated and apportioned with the phrase directly allocable no committee reports were issued for goza however the technical explanation of the revenue provisions of h_r jcx-88-05 provided as follows with respect to disallowed directly allocable expenses under sec_965 the provision also clarifies that the expense disallowance rule_of code sec_965 applies only to deductions for expenses that are directly allocable to the deductible portion of the dividend for these purposes an expense is ‘directly allocable' if it relates directly to generating the dividend income in question thus deductions for direct expenses such as legal and accounting fees and stewardship costs are disallowed under this provision deductions for indirect expenses such as interest research_and_experimentation costs sales and marketing costs state and local_taxes general and administrative costs and depreciation and amortization are not disallowed under this provision on date chairman grassley submitted for the record the technical explanation which he asserts was submitted to the senate at the time the bill was passed to be printed in the congressional record but was not printed because of a clerical_error see cong rec s14028 apparently senator grassley intended that by making this statement and having the technical explanation printed in the congressional record it would have more precedential value that language in the technical explanation followed a colloquy between senators smith and grassley in the senate on date cong rec s10976 regarding the ajca as follows senator smith would it be reasonable to say that properly allocated and apportioned expenses would not include general tam-106199-06 and administrative costs not directly related to generating the income being repatriated and such indirect expenses as research_and_experimentation costs interest state and local_taxes sales and marketing costs depreciation and amortization senator grassley yes your understanding is correct i would add that directly related expenses would include but is not limited to stewardship costs and directly related legal and accounting fees no explanation is given however why the phrase properly allocated and apportioned in the ajca was changed to directly allocable in goza nonetheless it is clear that under sec_965 an expense will be directly allocable only if the expense was incurred because the qualifying_dividend from the controlled_foreign_corporation was paid as was the case in the senate report the technical explanation and the senators in their colloquy are inexact in their use of terminology in that the terms direct expenses and directly related appear to be used to mean the same thing as directly allocable follows in sec_5 d of notice in light of the legislative_history of sec_965 the service provided as the disallowance of deductions under sec_965 does not extend to expenses that while treated as definitely related to the production_of_income in a category that includes qualifying dividends do not relate directly to generating qualifying dividends expenses described in the preceding sentence include interest_expense research and experimental expenses general and administrative expenses depreciation and amortization sales and marketing expenses state and local_taxes taxpayer asserts that the standard for determining expenses that relate directly to generating income should be applied to determining directly allocable expenses under sec_941 so that expenses that are definitely related to taxpayer’s fti would not be directly allocable unless they relate directly to generating fsli in our opinion the standard proposed by taxpayer is inappropriate and inconsistent with the example in the senate report that when determining fti takes into account all directly allocated expenses and not only the directly allocated expenses that related to the generation of fsli e analysis of specific expenses under the sec_861 regulations it is beyond the scope of this tam to analyze each of taxpayer’s expenses to determine which expenses would be classified as expenses directly allocable to tam-106199-06 taxpayer’s fti however because of their relative significance we will analyze in depth whether interest_expense and research_and_experimentation r e expenditures are directly allocable to taxpayer’s gross_income attributable to ftgr before discussing those two expenses it appears as examination points out taxpayer incorrectly did not include as directly allocable expenses any depreciation or rents overhead or general and administrative expense attributable to taxpayer’s total gross_income from sales qualifying for the eti exclusion in our opinion the fsc and eti provisions in connection with the fep requirements of sec_924 and sec_942 respectively provide guidance on whether those expenses are directly allocable to taxpayer’s gross_income attributable to ftgr accordingly costs or expenses that under sec_1 d -1 d are incident to and necessary for or identified or associated directly with the performance of an activity described in sec_942 as well as in sec_924 are directly allocable under sec_941 because only those costs would be allocated and apportioned under the sec_861 regulations to the class of income generated by the fep activities although as sec_1 d -1 d i states such identified costs do not include all costs that are taken into account in determining combined taxable_income the regulation defines the costs that are so identified as follows direct costs include the costs of materials which are consumed in the performance of the activity and the cost of labor which can be identified or associated directly with the performance of the activity but only to the extent of wages salaries fees for professional services and other_amounts paid for personal services actually rendered such as bonuses or compensation paid for services on the basis of a percentage of profits direct costs also include the allowable_depreciation deduction for equipment or facilities or the rental cost for use thereof that can be specifically identified or associated with the activity as well as the contract_price of an activity performed on behalf of the fsc by the contractor if costs of services or the use of facilities are only incidentally related to the performance of an activity described in sec_924 only the incremental_cost is considered to be identified directly with the activity for example supervisory administrative and general overhead expenses such as telephone service normally are not identified directly with particular activities in sec_924 the cost of a long distance telephone call made to arrange for delivery of export_property however is identified directly with the activities described in sec_924 accordingly the part of taxpayer’s depreciation that is specifically identified under the sec_924 standard is directly allocable to taxpayer’s gross_income attributable to tam-106199-06 ftgr for sec_941 purposes likewise the incremental_cost of taxpayer’s overhead and administrative expenses that is specifically identified under the sec_924 standard is directly allocable to taxpayer’s gross_income attributable to ftgr for sec_941 purposes also taxpayer incorrectly did not include any state or local income_tax as directly allocated expenses under sec_1_861-8 such state income taxes are directly allocable to taxpayer’s gross_income attributable to ftgr to the extent that they are directly allocable to the gross_income with respect to which such state income taxes are imposed most of taxpayer’s interest_expense likely is not directly allocable to taxpayer’s gross_income attributable to ftgr because most of the interest is treated under temp sec_1_861-9t as attributable to all activities and property regardless of any specific purpose for incurring an obligation on which interest is paid however sec_864 and temp sec_1_861-10t recognize that certain interest_expense must be directly allocated to income generated by certain assets under temp sec_1_861-10t interest_expense is directly allocated to gross_income generated by certain assets that are subject_to qualified_nonrecourse_indebtedness or acquired in integrated financial transactions also under temp sec_1_861-10t third party interest of an affiliated_group is directly allocated to such group’s investment in related controlled_foreign_corporations in cases involving excess related_person indebtedness in addition sec_1_861-9t requires direct allocation of amortizable_bond_premium only these four types of interest would be directly allocable to taxpayer’s gross_income attributable to ftgr because only that interest would be considered to have generated the specific item of fti it is not clear whether taxpayer incurred these types of interest taxpayer did not directly allocate any of its r e to fti because in its opinion sec_1_861-17 provides specific rules for the allocation and the r e was attributable solely to its gross_income from manufacturing we think taxpayer’s position is generally incorrect under sec_1_861-17 apportionment of r e under that regulation r e is generally considered to definitely relate to income reasonably connected to a taxpayer’s relevant product category or categories and therefore is allocable to all items of gross_income as a class related to such product category or categories sec_1_861-17 and ii provide that ordinarily a taxpayer's r e may be divided between the relevant product categories which are determined by reference to the three-digit classification sic code of the standard industrial classification manual sic manual where r e is conducted with respect to more than one product category the taxpayer may aggregate the categories for purposes of allocation and apportionment however the regulations provide that the taxpayer may not subdivide the categories below a three-digit category consistent with the approach to allocating r e to all income reasonably connected with sic code categories the wholesale trade rule_of sec_1 tam-106199-06 a iv states that the two-digit sic code category wholesale trade is not applicable with respect to sales by the taxpayer of goods and services from any other of the taxpayer's product categories thus with respect to a single product although the sic code manual distinguishes between manufacturing activities on the one hand and wholesaling activities wholesale and retail on the other hand r e associated with manufacturing or r e associated with marketing must be allocated to gross_income from both manufacturing and wholesale trade activities involving those goods in other words if a taxpayer incurs manufacturing r e with respect to a product and sells that product then the r e should be allocated to all gross_income attributable to that product regardless of whether the gross_income qualifies as manufacturing income or sales income for sic code purposes a taxpayer is required to aggregate its wholesaling sic code gross_income with its manufacturing sic code gross_income for purposes of allocating its manufacturing r e because the r e is considered to directly relate to generating all of the gross_income not just the manufacturing gross_income the wholesale trade rule_of sec_1_861-17 provides that taxpayers that both manufacture and wholesale products may not separate the manufacturing gross_income from the wholesale gross_income and then allocate their r e solely to the manufacturing gross_income because of this rule we believe that the use of the phrases manufacture and sale expenses and sales and distribution expenses in the senate report example is irrelevant for purposes of determining whether r e is directly allocable because taxpayer both manufactures and sells goods in the same product category the wholesale trade rule applies accordingly under sec_1_861-17 taxpayer’s r e is directly allocable to all of taxpayer’s gross_income reasonably connected with the applicable product category and not solely to taxpayer’s gross_income from manufacturing as taxpayer asserts in our opinion reasonable methods of determining the portion of taxpayer’s r e reasonably connected with an applicable product category that is directly allocable to taxpayer’s gross_income attributable to ftgr within that product category could include for example apportioning on the basis of the ratio of taxpayer’s gross_income attributable to ftgr within that product category to all of taxpayer’s gross_income in that product category because as stated in issue above fsli is a subset of fti there may be situations where because of the nature of the comparables used by taxpayer a similar gross-to-gross apportionment must be utilized to determine the portion of the taxpayer’s r e that is directly allocable to fsli within that product category the regulations provide an exception with respect to r e that is not clearly identified with any product category or categories and that is therefore considered under sec_1_861-17 as conducted with respect to all the taxpayer’s product categories taxpayer asserts that even if r e in general is an expense that is directly allocable to taxpayer’s gross_income attributable to ftgr r e that is not clearly identified with any product category or categories is not directly allocable to gross_income attributable to ftgr because that r e is not considered to relate to generating fsli this r e is like interest_expense other than the interest that falls tam-106199-06 within the four special categories described above although we agree with taxpayer in principle we point out that this special provision in sec_1_861-17 is intended to be a narrow exception to the general_rule that most r e will be identified with a specific product category or categories in order to apply this provision to its r e taxpayer must refute the general underpinning of sec_1_861-17 that r e is generally attributable to product categories and establish that the r e is not conducted with respect to any of its product categories sec_941 provides that fsli is with respect to any transaction - taxpayer also asserts that even if r e in general is an expenditure that is directly allocable to gross_income attributable to ftgr the exclusive geographic apportionment rule_of sec_1_861-17 should apply and would operate to remove r e performed within the united_states from the r e that is directly allocable to gross_income attributable to ftgr because fsli by definition only includes gross_income attributable to activities performed outside the united_states sec_1_861-17 provides that a n exclusive apportionment shall be made where an apportionment based upon geographic sources of income of a deduction for research_and_experimentation is necessary we do not think the exclusive geographic apportionment rule applies to determine expenses directly allocable to gross_income attributable to ftgr because fsli is a subset of fti the determination of which is not dependent upon sourcing of income issue whether the amount of fsli determined under sec_941 can be greater than the amount of fti of which the fsli is a subset foreign_trade_income properly allocable to activities taxpayer agrees that this language means that fsli is a subset of fti we believe the logical corollary18 to the subset concept is that fsli cannot exceed fti taxpayer does not agree on this point may constitute fsli depending on the facts of the case if no fti is present the question is moot because dollar_figure has no subsets unless the code or regulations say otherwise if fti is present then the question is whether any of that fti qualifies as fsli at most of fti can also qualify as fsli but logically fsli cannot exceed fti whether fsli was present taxpayer used an economic analysis that bifurcated the fti whether positive or negative derived from its sales of qualifying foreign trade property into two components the portion of fti allocable to foreign distribution activities and the portion of fti not allocable to foreign distribution activitiesdollar_figure under taxpayer’s or perhaps this is not a corollary so much as just another way of stating the identical concept as explained in the discussion of issue above taxpayer’s treatment of all foreign distribution activities as fep is incorrect taxpayer disagrees with our reasoning on a fundamental level to determine our position is that some portion of fti if any fti is present in the first place we see no support in the eti exclusion provisions for the notion that a single we disagree with taxpayer’s position because it disregards the plain language of tam-106199-06 approach fsli results from the deconstruction of an economic profit or loss for example if taxpayer determined a loss of dollar_figure on a sale its economic analysis might enable it to determine phantom fsli for that sale as follows fsli of dollar_figure and a loss of dollar_figure in the case of a profitable sale of dollar_figure taxpayer’s economic analysis might enable it to determine artificially inflated fsli for that sale as follows fsli of dollar_figure and a loss of dollar_figure regardless of whether taxpayer’s fti is positive or negative taxpayer believes the fsli subset can be greater than the fti set sec_941 and simultaneously reads language into the statute that is not there the statute is particularly straightforward in this regard if fti is present then a portion of that fti may constitute fsli nothing in the statutory language suggests that fsli can or should exceed fti economic profit or loss can or should be bifurcated into larger or smaller profit and loss components taxpayer’s interpretation allows taxpayer to compute fsli without computing fti even though sec_941 provides that fsli is a subset of fti in fact taxpayer did not compute fti in this case and claims it is not required to do so indeed refusal to compute fti appears to be a key element of taxpayer’s position because it enables taxpayer to sidestep the logical limitation on fsli imposed by the statute this is directly at odds with the subset concept set out in the statute and as discussed above with respect to issue in order for the reference to fti in sec_941 to have any meaning fti must be computed and used as the starting point for determining fsli because taxpayer’s approach treats fti as irrelevant to the determination of fsli taxpayer’s approach disregards the plain language of sec_941 taxpayer asks us to interpret sec_941 as deconstructing fti into notional profit and loss components thus taxpayer might treat dollar_figure of fsli as a valid subset of fti where fti is less than dollar_figure or even a negative_amount but taxpayer points to nothing as support for its position other than the economic nature of its approach to determining fslidollar_figure taxpayer does not provide examples and we are not aware of other instances in the federal_income_tax provisions where such economic bifurcations are permitted or required absent explicit provisions for such bifurcations to that end our interpretation of sec_941 gives meaning to the fti starting point for fsli but unlike taxpayer’s interpretation does not require a deconstruction of the though we agree with taxpayer’s observation that one can conceptualize the economic profit or loss from a sale as comprising two or more profit or loss components that are economically attributable to two or more economic activities we disagree that the fsli provisions require or permit taxpayers to deconstruct fti to find profits with respect to the sale that simply do not exist such an approach would require explicit approval in the statute or legislative_history we are aware of no such approval we also note that taxpayer accuses the service of treating taxpayer differently tam-106199-06 economic profit or loss from a transaction for example assume a taxpayer’s fti is dollar_figure if the taxpayer determined under sec_941 that profit attributable to fep is dollar_figure then we would conclude that the taxpayer’s fsli is dollar_figure because dollar_figure is the portion of dollar_figure that is properly allocable to fep performed by the taxpayer or on its behalf pursuant to a contract suppose in the alternative that the taxpayer determined that profit attributable to fep is dollar_figure we would conclude that the entire dollar_figure is fsli because that is the portion of dollar_figure properly allocable to fep performed by the taxpayer or on its behalf pursuant to a contract finally suppose in the alternative that the taxpayer determined that profit attributable to fep is dollar_figure we would conclude that only dollar_figure of the dollar_figure is fsli because that is the portion of dollar_figure properly allocable to fep performed by the taxpayer or on its behalf pursuant to a contract the statute simply does not permit the taxpayer to use a profit amount to compute its eti exclusion that is greater than the actual profit under the eti exclusion provisions as compared with the fsc provisions in contradiction to the senate report see senate report pincite this accusation is unfounded under the fsc provisions taxpayer could not have claimed fsc benefits with respect to its fep activities alone because none of the three fsc transfer_pricing methods would have permitted taxpayer to compute fsc benefits based only on its profit attributable to fep activities thus although taxpayer claims that the service’s position unfairly limits its eti exclusions in comparison with benefits previously permitted under the fsc provisions the plain fact is that the service position described herein permits taxpayer potentially to compute eti exclusions in a manner not even permitted previously under the fsc provisions in other words far from denying taxpayer benefits that would have been available under the fsc provisions the service position regarding fsli explained herein potentially allows a greater benefit to taxpayer under the eti exclusion provisions than would have been available under the fsc provisions taxpayer claims that we are inappropriately applying the fsc no loss rule_of temp sec_1 a -1t e to this case taxpayer’s attempt to challenge the service’s position by citing the inapplicability of the no loss rule in the fsc non- administrative pricing method context is misguided first we note again that the fsli method is not analogous to the fsc non-administrative pricing method so we do not agree with taxpayer’s assumption that the no loss rule cannot be applied in the fsli method context second we simply are not asserting the no loss rule here finally and most importantly we must emphasize that our position contrary to taxpayer’s claims is not that losses are not permitted when computing fti for fsli purposes rather our position is that fsli as a matter of simple logic cannot exceed fti thus our position is the same regardless of whether a loss is present and therefore is not an application of the fsc no loss rule as taxpayer alleges finally taxpayer’s position disregards the fact that the eti exclusion provisions apply on the basis of transactions or groups of transactions and define transaction for tam-106199-06 this purpose as any sale exchange or other_disposition any lease or rental and any furnishing of services sec_943 transaction is not defined to include economic components and subcomponents of actual sales the fsli provisions instruct taxpayers to identify the transaction in this case a sale compute the fti for that transaction if any and if fti is present determine the portion of that fti that is allocable to certain fep taxpayer complied with none of these three steps in computing its purported fsli taxpayer’s position requires us to disregard fti completely even though as taxpayer concedes the statutory language provides that fsli is determined with respect to fti taxpayer’s position renders the statutory language referring to fti in sec_941 meaningless because taxpayer does not need to know and in fact does not know in this case the amount of fti in order to compute fsli in short taxpayer asks us to read into the statute a rule that a subset of fti can be greater than fti itself without specific language in the statute or legislative_history requiring or permitting the deconstruction of the economic profit or loss reflected in fti into positive and negative components we cannot adopt taxpayer’s interpretation based on the plain language of the fti and fsli provisions we conclude that fsli is a subset of fti and therefore cannot be greater than fti issue whether fsli may be computed based on groups of products or product lines within the meaning of sec_1 a -1 c i we believe that if taxpayer properly follows any and especially any combination of conclusion sec_2 through in calculating fsli taxpayer will conclude that fsli is not the best basis in this case for computing eti exclusions a resolution of the grouping issue raised in issue in taxpayer’s favor assuming arguendo that taxpayer can produce fti and fsli computations on a transaction-by-transaction basis would have no impact on that outcome therefore we do not reach the grouping issue caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
